DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 under rule 371 which were filed in the PCT application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuroth (2001/0050111).   The reference to Neuroth discloses the recited flat pack (see fig 2 that shows a flat pack shape) for operating downhole tools or sensors [0003,0005 for tools; 0018 for sensors] comprising a plurality of tubes 28,30,32,40 [0015], a spacer 46 ([0016] teaches a material structure that acts to space the tubes from each other and the outer jacket as seen in fig 2) disposed between the tubes, and a jacket 48 [0014] (see fig 2 as well that shows the side by side relation of tubes, and fig 4  by the tubes which would make the tubes flowlines) as set forth in claim 15, and at least one tube 40 can be provided with electrical wiring 42 where tubing 40 encases a conductor 42 (see [0015] and fig 2) as recited in claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance (WO 2010/044833) in view of Quigley (2013/0146171).  The reference to Torrance discloses the recited flat pack (see figs 3, 5 and 6 that show a flat pack structure) for operating a downhole tool or sensor (abstract discusses downhole use, of which tools and sensors are known [014]) comprising a plurality of tubes 9,10,11,33,34 (figs 3 and 5) [027,038], a spacer (there is at least integral material provided that spaces the tubes in figs 3, 5, and 6 but such itself does not necessarily form what can be considered a spacer structure per se), and a jacket encapsulating the tubes and spacer (12 is seen in figs 3, 5, and 6 to be a jacket material which includes the material between the tubes forming the spacer structure but in an integral way) wherein the tubes and spacer are positioned such that they are in a side by side arrangement (see figs 3, 5, and 6), the tubes and spacer are not twisted (the figures cited show straight .  
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance in view of Quigley as applied to claims 1-4 and 15-18 above, and further in view of Nist (RE 30373).  The reference to Torrance as modified discloses all of the recited structure with the exception of the specific shape of the spacer when provided in a rectangular side by side pipe design can have a top, bottom, concave sides  of specific size, asymmetric concave sides, dimensions of the spacer, and an hourglass shape.  It .  
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrance in view of Quigley and Nist.  The reference to Torrance also discloses providing tear cords  13,14,15, 38,39, 40,41 to allow for the outer jacket to be torn by the tear cords to allow access to the pipes, and that such shows a guide for the tear cord is provided (it is seen to be provide in an area with the spacer surrounding it which would act as its guide, where at least along the length of the pipe where the surface of the tear cord contacts the outer surface of the pipe would form a flat side at least along its length, where claim 19 is not specific where the flat side is located, thereby resulting in a tear cord provided in essentially a long flat groove (in that the groove lies on a flat plane touching the outside of the pipe) that acts as its guide and that such is formed in the material which can be considered as part of the spacer in Torrance.  The reference to Torrance discloses all of the recited structure above with the exception of forming the spacer such that it is encapsulated by the jacket, that the spacer have a specific shape, and where the spacer is provided in a side by side pipe arrangement.  
It would have been obvious to one skilled in the art to form the spacer structure of Torrance of a separate material from the jacket as suggested by Quigley such that the spacer would be positioned in the jacket and not part of the jacket as suggested by Quigley where such would permit different materials to be used for the spacer structure from the jacket material for situations where different materials would provide different benefits to the user and would be easier to assemble and permit disassembly as suggested is sometimes needed by Torrance, thereby making this easier if the spacers were separate from the jacket material.  
.  

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art fails to teach providing the spacers with a guide for a tear cord provided in the top and bottom of the spacer.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Coupe, Sarchi, Gatfield, Walling, Zinn, Kendall, and Pelligrini disclosing state of the art tube packs, some are flat, some have spacer structure and jackets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH